BUCKLEY, Circuit Judge,
dissenting:
This case hangs on the meaning of a single word as used in one clause of a complex statute. If, in context, its meaning is ambiguous and the construction placed on it by the Federal Reserve Board reasonable, the majority properly deferred to the agency’s interpretation and reached an appropriate disposition of this case. As I find the statutory language devoid of ambiguity and its clear meaning incompatible with the interpretation placed upon it by the Board, I respectfully dissent.
The word in question is the article “the.” It appears in the following context in Exemption D of section 4(c)(8) of the Bank Holding Company Act, 12 U.S.C. § 1843(c)(8)(D): “insurance agency activity ... engaged in by the bank holding company or any of its subsidiaries on May 1, 1982” (emphasis added). To place this language in its statutory context, I quote the relevant portions of section 4:
(a) ... [N]o bank holding company shall—
(1) acquire direct or indirect ownership or control of any voting shares of any company which is not a bank, or
(2) ... retain direct or indirect ownership or control of any [such] voting shares ... or engage in any activities other than ... those ... authorized under this chapter ... and ... those permitted under paragraph (8) of subsection (c) of this section____
(c) The prohibitions in this section shall not apply to ... (8) shares of any company the activities of which ... [are] closely related to banking ..., but for purposes of this subsection it is not closely related to banking ... to provide insurance as a principal, agent, or broker except ... (D) any insurance agency activity which was engaged in by the bank holding company or any of its subsidiaries on May 1, 1982, or which the Board approved for such company or any of its subsidiaries on or before May 1, 1982, including (i) sales of insurance at new locations of the same bank holding company or the same subsidiary or subsidiaries with respect to which insurance was sold on May 1, 1982, ... and (ii) sales of insurance coverages which may become available after May 1, 1982, so long as those coverages insure against the same types of risks as, or are otherwise functionally equivalent to, coverages sold on May 1, 1982....
12 U.S.C. § 1843(a) & (c) (1982).
This language could hardly be more precise. Section 4(a) provides that no bank *338holding company shall acquire control over any company that is not a bank, nor shall it retain such shares or continue to engage in activities not authorized by the Act, unless it qualifies for one of the exemptions described in section 4(c).
Subsection (8)(D) creates an exemption for “any insurance agency activity which was engaged in by the bank holding company or any of its subsidiaries on May 1, 1982.” In this context, the definite article “the” can only refer to the particular bank holding company whose right to proceed with activities otherwise prohibited under section 4(a) is being determined. No other interpretation makes sense. Therefore, as neither Sovran nor MNC was engaged in insurance activity on May 1, 1982, neither falls within the clear terms of this exemption. To be sure, the bank holding companies acquired by Sovran and MNC would qualify for the exemption. This fact cannot be relevant to determining whether Sovran and MNC are also exempt, however, unless the phrase “the bank holding company” is read to mean “any bank holding company.”
The majority concludes that such a reading is reasonable because the case should not depend on “what might be thought to be a fortuitous choice of an article.” Majority Opinion (“Maj.Op.”) at 287-88. I disagree. If a statute is unambiguous, as it is in this case, judicial inquiry is normally complete. K Mart Corp. v. Cartier, Inc., — U.S. —, 108 S.Ct. 1811, 1817, 100 L.Ed.2d 313 (1988). I see no reason to dismiss perfectly clear language defining the subset of bank holding companies eligible for a subsection 8(D) exemption because of a surmise that, in this instance, Congress might not have chosen its words with sufficient care.
There are occasions where the Supreme Court has permitted “the” to be construed as something other than a definite article. In Citizens & Southern National Bank v. Bougas, 434 U.S. 35, 98 S.Ct. 88, 54 L.Ed.2d 218 (1977), for example, the Court held that a venue statute providing that a bank may be sued in “the” district in which the bank is located did not necessarily restrict actions to a single district. In that case, however, the Court determined that such an interpretation was required because the statute elsewhere provided for venue wherever a bank is “located.” 434 U.S. at 38-44, 98 S.Ct. at 90-93. There is no similar tension in this case, where the plain meaning of the definite article (“the bank holding company”) is wholly consistent with the statute’s purpose in specifying which bank holding companies may acquire or retain a company engaging in an otherwise proscribed activity.
Nor do the citations to the legislative history with which the Board sought to buttress its interpretation require that we ignore the plain meaning of the specific language used by Congress. The Board and the majority both rely on the Senate Report, which describes the function of subsection 8(D) as permitting bank holding companies that “have been engaged or have received approval to engage in the insurance business to expand such business, within reasonable limits.” S.Rep. No. 536, 97th Cong., 2d Sess. 39 (1982). While the majority describes this extract as an endorsement for the sort of “measured growth” that would flow from the Board’s interpretation, Maj.Op. at 289, I fail to see how the passage is in any way inconsistent with my interpretation of Exemption D or how it can be read to override the unambiguous language chosen by Congress to confine its reach. Burlington N. R.R. Co. v. Oklahoma Tax Comm’n, 481 U.S. 454, 107 S.Ct. 1855, 1860, 95 L.Ed.2d 404 (1987).
In the absence of any compelling reason to conclude otherwise, we are required both by comity and the rules of construction to presume that Congress meant what it said.